Citation Nr: 1449374	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from September 1990 to May 1991, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for sarcoidosis.  In a March 2013 supplemental statement of the case (SSOC), the RO granted the application to reopen and denied the claim on the merits.  Where, as here, the RO grants an application to reopen, the Board has a jurisdictional responsibility to first consider whether the decision to reopen was proper.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

During the pendency of the appeal, jurisdiction over this case was transferred to the VARO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In April 2014, the Veteran testified before the undersigned at a videoconference hearing; a transcript of that hearing is of record.

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A VA psychiatrist confirmed that the Veteran's claimed stressor, which was related to his fear of hostile military activity, was adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of his service.

2.  In a May 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for sarcoidosis.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a September 2009 statement of the case (SOC), but the Veteran did not file a substantive appeal.

3.  Evidence received since the May 2009 rating decision and September 2009 SOC relates to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The May 2009 rating decision that denied the claim for entitlement to service connection for sarcoidosis is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2014).

3.  Evidence received since the May 2009 decision and September 2009 SOC is new and material and reopening of the claim for entitlement to service connection for sarcoidosis is therefore warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  Diagnoses of PTSD by health care professionals are presumed to be in accordance with the DSM-IV.  Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming rocket fire.  Id.

During the Board hearing, the Veteran testified that when he was deployed to Saudi Arabia in November 1990, he was stationed in King Khalid Military City, which came under fire from scud missiles.  During these attacks, the Veteran feared for his life.  The Veteran's service personnel records show that he was stationed in Saudi Arabia and received imminent danger pay from November 1990 to May 1991.  In addition, the Veteran also submitted government documents indicating that there were scud missile attacks during this time and in this location.  During this period of active service, his military occupational specialty was military police.  The Board therefore finds the Veteran's testimony in this regard to be competent, credible, and consistent with the places, types and circumstances of his service.  

In addition, in a February 2012 VA mental health diagnostic assessment consult note, a VA physician noted the Veteran's experience of the "trauma of combat" during Operation Desert Storm, and diagnosed PTSD based on this experience.  While the VA physician did not specifically reference the scud missile attacks described by the Veteran during the Board hearing, the physician's reference to the trauma of combat combined with the Veteran's credible statements that he told his VA health care providers about the scud missile attacks and they diagnosed him with PTSD based on this stressor are sufficient to indicate that the PTSD diagnosis was based at least in part on the scud missile stressor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that a lay witness is competent to report a contemporaneous diagnosis).  In addition, although the physician did not specifically indicate that he was a psychiatrist, this can be inferred from the fact that he was an attending physician and prepared a mental health diagnostic assessment consult.

A VA psychiatrist has thus confirmed that the Veteran's claimed stressor, which is related to his fear of hostile military activity, is adequate to support a diagnosis of PTSD, and the stressor is consistent with the places, types, and circumstances of the veteran's service.  The Veteran's lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  In contrast to the VA psychiatrist, the nurse practitioner who conducted the July 2011 VA examination found that the Veteran did not have PTSD and instead diagnosed depression related to medical conditions.  As both the VA physician in his February 2012 note and the VA nurse practitioner in her July 2011 examination report based their diagnoses on examination findings, their conclusions as to whether the Veteran has PTSD are of approximately equal weight.  The evidence is therefore about evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence on this point must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement under 38 C.F.R. § 3.304(f).  See 38 C.F.R. § 3.102 (stating that reasonable doubt as to any point is to be resolved in favor of the claimant).

For the foregoing reasons, the Board finds that the Veteran's PTSD is related to his fear of hostile military activity caused by the in-service stressor of scud missile attacks.  Entitlement to service connection for PTSD is therefore warranted under 38 C.F.R. § 3.304(f)(3).

Sarcoidosis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  When an RO provides a claimant with a statement of the case, 38 U.S.C.A. § 7105(d)(3) generally requires the claimant to file a "formal appeal" within sixty days of the date of the statement of the case.  This sixty-day period may be extended "for a reasonable period on request for good cause shown."  Id.  

In May 2009, the RO denied entitlement to service connection for sarcoidosis.  The Veteran filed a NOD and the RO issued a September 2009 SOC.  Although notified of the SOC in a September 2009 letter that indicated he had to file a formal appeal in order to complete the appeal, the Veteran did not file a substantive appeal on the enclosed VA Form 9 or otherwise, and did not request an extension of the ordinary sixty-day period or attempt to show good cause for his failure to file such an appeal.  The next document chronologically in the claims file is the February 2011 application to reopen.  As such, there was no new and material evidence received prior to an appellate decision.  38 C.F.R. § 3.156(b).  Accordingly, the Veteran did not perfect an appeal from the May 2009 decision denying entitlement to service connection for sarcoidosis and that decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

The RO's prior denial was based in part on the lack of a definitive current diagnosis of sarcoidosis.  The evidence submitted since that time includes a January 2011 private treatment note containing a "definite diagnosis of pulmonary sarcoidosis."  As this new evidence relates to one basis of the prior denial of the claim and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for sarcoidosis is warranted. 


ORDER

Entitlement to service connection for PTSD is granted.

The application to reopen the claim for entitlement to service connection for sarcoidosis is granted.


REMAND

The Veteran claims that his sarcoidosis is related to exposure to environmental hazards, specifically burn pits and oil fires, while stationed in Saudi Arabia during Operation Desert Storm.  As indicated above, the Veteran's testimony as to the places, types, and circumstances of his service is competent and credible.  In addition, sarcoidosis is a chronic disease that is presumed service connected if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  The evidence includes an April 1992 Marion Memorial Hospital operative record of a biopsy that contained a pre- and post-operative diagnosis of "rule out" sarcoidosis.  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)."  Alvin E. House, DSM-IV DIAGNOSIS IN THE SCHOOLS 33 (2002).  
A May 1992 Pee Dee pathology report that contained a diagnosis of noncaseating granulomatous inflammation, consistent with sarcoidosis.  There is thus evidence of sarcoidosis within the one year presumptive period following the Veteran's separation from service in May 1991.

In its December 2011 SOC, the RO found that, although the Veteran was diagnosed with sarcoidosis within one year of separation from service, there was no evidence indicating that it was at a compensable level within that one year presumptive period.  This finding was based on the criteria in 38 C.F.R. § 4.97, Diagnostic Code 6846 (2014), specifically applicable to sarcoidosis, which also allow for rating active disease or residuals as chronic bronchitis under Diagnostic Code 6600.  The disability of sarcoidosis was added to the Rating Schedule effective October 7, 1996 and there was therefore no diagnostic code specifically applicable to this disease in 1992.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In addition, the Court has indicated that in determining whether a disease has manifested to a compensable degree during the presumptive period, the law in effect at the time of the presumptive period should be considered.  See Traut v. Brown, 6 Vet. App. 495, 499 (1994) (discussing the applicable diagnostic code "at all times relevant to appellant's claim," including the seven year presumptive period for multiple sclerosis).  In 1992, there were ratings for lung disease and chronic bronchitis that could have been used to rate sarcoidosis by analogy, with criteria such as cough and dyspnea.  See 38 C.F.R. § 4.97 (1992).  Moreover, there is minimal clinical evidence as to the severity of the Veteran's sarcoidosis within the one-year presumptive period.  A remand is therefore warranted to obtain additional information from the Veteran, to afford the Veteran a VA examination, and obtain an opinion as to whether his sarcoidosis is related to environmental hazards to which he was exposed in service and as to the severity of the Veteran's sarcoidosis during the presumptive period.

In addition, sarcoidosis is defined as "a chronic, progressive systemic granulomatous reticulosis of unknown etiology."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1668 (32d ed. 2012).  The evidence of record thus reasonably raises the theory that the Veteran's sarcoidosis is a medically unexplained chronic multisymptom illness for which compensation may be granted under 38 U.S.C.A. § 1117(a)(2)(B) and 38 C.F.R. § 3.317(a)(2)(B).  This theory of entitlement should be considered by the AOJ as well.

Accordingly, the claim for entitlement to service connection for sarcoidosis is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to describe any and all symptoms he experienced in in the year following his discharge from service in May 1991 that may relate to the lungs, for example breathing difficulties and coughing. 

2.  Schedule the Veteran for a VA examination by an appropriate specialist as to the etiology of his sarcoidosis.  All necessary tests should be conducted and the examiner must review the claims file.

The claims file including the Virtual VA file must be sent to the examiner for review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's sarcoidosis is related to environmental hazards to which he was likely exposed in Saudi Arabia during Operation Desert Storm, to include burn pits and oil fires?

b) Characterize the severity of the Veteran's sarcoidosis when diagnosed in 1992, based on the available medical records (to include, but not limited to, (1) the April 1992 biopsy report and (2) the May 1992 pathology report) and any symptoms described by the Veteran.  Indicate whether it would be expected that there would be symptoms such as cough or dyspnea, and whether the disorder could be described as mild, moderate, or severe.

c) Can the Veteran's sarcoidosis be considered a medically unexplained chronic multisymptom illness, i.e., a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

A comprehensive rationale should accompany any opinion provided.

3.  Then, review any additional evidence and readjudicate the claim for entitlement to service connection for sarcoidosis under all theories of entitlement discussed above.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


